internal_revenue_service number release date index number ---------------------------- -------------------------------------- ---------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b3 plr-123246-16 date date legend x n m state date date date date year -------------------------------- ------------------------- ----------- ------- ------------- --------------------------- ------------------------- -- -------------------------- -------------------------- -------- dear -------------- this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated under the laws of state on date on date x filed an amendment to its articles of incorporation specifically amending the article iv restated article iv to authorize n shares of class a voting plr-123246-16 common_stock par_value of dollar_figurem per share and n shares of class b non-voting common_stock par_value of dollar_figurem per share article iv immediately reclassified the outstanding capital stock as class a voting common_stock and class b non-voting common_stock the restated article iv also provided that the class b non-voting common_stock shall have preference in the payment of dividends by the corporation and the holders thereof shall be entitled to receive from the corporation annually a non- cumulative dividend equal to five percent of the net after tax profits of the corporation x elected be classified as an s_corporation effective date in year x became aware that the class b non-voting common_stock created by the restated article iv created a second class of stock that caused x’s s_corporation_election to be ineffective on date x amended the articles of incorporation article iv to add n shares of class c non- voting common_stock with no voting rights and no preference in the payment of dividends these class c shares replaced the class b non-voting common_stock x represents that the termination of x’s s_corporation_election was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the commissioner with respect to the period specified by sec_1362 x requests a ruling that the ineffectiveness of x's s_corporation_election due to the existence of the preferred_stock class b non-voting common_stock was inadvertent within the meaning of sec_1362 and that it will be treated as an s_corporation from date and thereafter law sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary plr-123246-16 conclusion based solely on the facts submitted and representations made we conclude that x's s_corporation_election was ineffective on date as a result of x having more than one class of stock we further conclude that such ineffectiveness was inadvertent within the meaning of sec_1362 x has taken corrective action so that it meets the requirements of a small_business_corporation under sec_1361 therefore we determine that pursuant to the provisions of sec_1362 x will be treated as an s_corporation effective date and thereafter provided that x's s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion as to whether x is otherwise eligible to be treated as an s_corporation the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
